Citation Nr: 1127543	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2007, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In February 2008, the Board remanded the matter on appeal to afford the Veteran a VA examination.  In May 2010, the Board remanded to obtain VA treatment records and to afford the Veteran another VA examination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must once again be remanded.  As directed by the Board in the most recent remand, VA records dated from December 2008 to March 2011 were associated with the claims file.  Although the AMC/RO made several attempts to schedule the Veteran for a VA examination, they were unable to do so.  Most recently in May 2011, the AMC sent the Veteran a letter to his New Jersey address asking if he was in Florida or New Jersey at that time in order to schedule him for a VA examination.  The letter also indicated that the phone number on file was not working.  There is no response from the Veteran with regard to this letter.  

It appears that the difficulty in scheduling the Veteran for a VA examination arises in part to his splitting his time between Florida and New Jersey and also from health related problems.  The AMC has continued to try to contact the Veteran to reschedule the Veteran examinations despite cancellations.  Most recently, it appears that the Veteran has not responded to VA's efforts to contact him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").

However, the Board notes that as it has been difficult to schedule the Veteran for a VA examination, it might be possible to arrange for a VA examiner to review the claims file and issue an opinion without the Veteran being present.  As previously noted, the January 2010 VA examination was inadequate because although the Veteran did not have clinical evidence of skin cancer at the time of his examination, he did have evidence of skin cancer in 2003-2007, which the examiner did not offer an opinion with regard to etiology.  The Board observes that because the Veteran has already been examined, it might be possible for an examiner to provide an addendum without re-examining the Veteran.

The Board also notes that following the most recent remand, VA and private evidence indicating that the Veteran was observed to have act keratosis on his left face and sebaceous cyst on his right posterior shoulder in January 2010; seb keratosis on his right posterior neck in March 2010; basal cell carcinoma, nodular type on his right lateral sidewall in June 2010; and squamous cell carcinoma in-situ, keratotic type on his left nose and sebaceous adenoma on his right cheek in September 2010 has been associated with the claims file.  The Board will refer these findings to the examiner for consideration as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any VA records dated from March 2011 to the present.  

2.  The January 2010 VA examination report should be referred to an appropriate examiner for an addendum.  If the examiner is not able to offer an opinion without examining the Veteran, such examination should be scheduled.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's residuals of skin cancer is the result of an injury or event, to include sun exposure, during his period of service (February 1942 to January 1946).  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

In this regard, the examiner should state whether it is "less likely", "more likely", or "at least as likely" that the diagnoses of basal cell carcinoma on the Veteran's nasal dorsum in June 2003, left temple in October 2003, left external ear canal in August 2004, left ear canal in November 2005, and left ear canal in June 2007; act keratosis on his left face and sebaceous cyst on his right posterior shoulder in January 2010; seb keratosis on his right posterior neck in March 2010; basal cell carcinoma, nodular type on his right lateral sidewall in June 2010; and squamous cell carcinoma in-situ, keratotic type on his left nose and sebaceous adenoma on his right cheek in September 2010 were the result of sun exposure during his four-year period of active service, including the two-year period of service in the Pacific, as opposed to other factor or factors, including the cumulative sun exposure over many years of life.  The examiner should also consider the Veteran's report that his left ear began to bleed shortly after his separation from service and that he had surgery on it shortly thereafter although records of that treatment could not be obtained because of the passage of time.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After an appropriate period of time or after the Veteran indicates that he has no further evidence to submit, the claim for service connection for the residuals of skin cancer should be readjudicated.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC) which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  He should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



